 


109 HRES 1073 IH: Recognizing that the occurrence of prostate cancer in African American men has reached epidemic proportions and urging Federal agencies to address that health crisis by designating funds for education, awareness outreach, and research specifically focused on how that disease affects African American men.
U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 1073 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2006 
Mr. Meeks of New York (for himself, Mr. Butterfield, and Mr. Cummings) submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Recognizing that the occurrence of prostate cancer in African American men has reached epidemic proportions and urging Federal agencies to address that health crisis by designating funds for education, awareness outreach, and research specifically focused on how that disease affects African American men. 
 
 
Whereas the incidence of prostate cancer in African American men is 60 percent higher than any other racial or ethnic group in the United States;  
Whereas African American men have the highest mortality rate of any ethnic and racial group in the United States, dying at a rate that is 140 percent higher than other ethnic and racial groups;  
Whereas that rate of mortality represents the largest disparity of mortality rates in any of the major cancers;  
Whereas prostate cancer can be cured with early detection and the proper treatment, regardless of the ethnic or racial group of the cancer patient;  
Whereas African Americans are more likely to be diagnosed earlier in age and at a later stage of cancer progression than for all other ethnic and racial groups, thereby leading to lower cure rates and lower chances of survival; and  
Whereas, according to a recent paper published in the Proceedings of the National Academy of Sciences, researchers from the Dana Farber Cancer Institute and Harvard Medical School have discovered a variant of a small segment of the human genome that accounts for the higher risk of prostate cancer in African American men: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes that prostate cancer has created a health crisis for African American men; and 
(2)declares the critical importance of the designation of increased funding for— 
(A)research to address and attempt to end the health crisis created by prostate cancer; and 
(B)efforts relating to education, awareness, and early detection at the grassroots levels to end that health crisis. 
 
